DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 2022-08-23 has been entered and fully considered.

In light of applicant’s amendment, filed 2022-08-23, the 35 U.S.C. § 101 rejection and the 35 U.S.C. § 112(b) rejection have been withdrawn.

Applicant’s arguments, see pp. 2-4, filed 2022-08-23, with respect to the claim amendments overcoming the prior art of the rejection of claims 15-20 under 35 U.S.C. § 102(a)(1) and of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2022-06-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raffi Gostanian (Reg #42,595) on 2022-08-30.

Please replace the Claims as follows:
1. (Currently Amended) A method comprising:
determining a code segment is being accessed during a code access event associated with a user profile, wherein the code segment comprises blocks of code therewithin;
identifying code origin information appended to the code segment during one or more previous code access events;
appending an updated code access location to the code segment identifying the current code access event and a current code location;
determining whether the current code location corresponds to one or more blocks of code with one or more code access restrictions that apply to the user profile; and
applying, based on the user profile, the one or more code access restrictions to the one or more blocks of code but not all of the blocks of code within the code segment



8. (Currently Amended) An apparatus comprising:
a hardware processor configured to:
determine a code segment is being accessed during a code access event associated with a user profile, wherein the code segment comprises blocks of code therewithin;
identify code origin information appended to the code segment during previous code access events;
append an updated code access location to the code segment identifying the current code access event and a current code location;
determine whether the current code location corresponds to one or more blocks of code with one or more code access restrictions that apply to the user profile; and
apply, based on the user profile, the one or more code access restrictions to the one or more blocks of code but not all of the blocks of code within the code segment


15. (Currently Amended) A non-transitory computer readable storage medium storing instructions that when executed cause a processor to perform:
determining a code segment is being accessed during a code access event associated with a user profile, the code segment comprising blocks of code therewithin;
identifying code origin information appended to the code segment during one or more previous code access events;
appending an updated code access location to the code segment identifying the current code access event and a current code location;
determining whether the current code location corresponds to one or more blocks of code with one or more code access restrictions that apply to the user profile; and
applying, based on the user profile, the one or more code access restrictions to the one or more blocks of code but not all of the blocks of code within the code segment
.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the response to the Office action, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner has been unable to locate prior art that would anticipate or render obvious the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436.  The examiner can normally be reached on Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491